 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DEMETRIA WESTMORELAND,                             No. 2:17-cv-01922-TLN-AC
12                       Plaintiff,
13              v.                                       ORDER
14    REGENTS OF THE UNIVERSITY OF
      CALIFORNIA, et al.
15
                         Defendants.
16

17

18           On June 25, 2019, defendants filed an ex parte application for an order to extend the

19   current discovery deadline in this case from July 2, 2019 to July 9, 2019, in order to

20   accommodate the deposition of a key witness who was previously unavailable for medical

21   reasons. ECF No. 23. Separately, on June 26, 2019, the court attempted to hold an informal

22   telephone conference with the parties regarding a discovery dispute over defendants’ request for

23   production of certain of plaintiff’s telephone records. ECF No. 24. However, all parties did not

24   consent to the informal resolution process, and the conference was cancelled. Id.

25           In light of these events, the court finds it appropriate to modify the scheduling order as

26   follows:

27   /////

28   /////
                                                        1
 1         1. Defendants’ application to extend the discovery deadline to depose the witness in
 2            question is GRANTED. Defendants shall have until and including July 9, 2019, to
 3            take the specified witness’s deposition.
 4         2. The discovery deadline is extended until July 31, 2019, solely for the purpose of
 5            hearing any motion to compel that defendants may choose to file regarding production
 6            of plaintiff’s telephone billing records. The July 2, 2019, discovery deadline
 7            otherwise remains in effect. All other scheduling deadlines in this case remain in
 8            place.
 9            IT IS SO ORDERED.
10   DATED: June 26, 2019.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
